IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BETH EVANS,                                      NO. 73891-7-1
                                                                                   c_


                     Petitioner,                 DIVISION ONE



                                                 UNPUBLISHED OPINION
SKAGIT COUNTY,

                     Respondent.                 FILED: January 19, 2016


       Per Curiam — Beth Evans seeks discretionary review of the superior

court decision dismissing her RALJ appeal for failure to perfect the record.

Evans argues that it was error to dismiss her appeal for failure to provide a

transcript of the district court hearings, where the issue she raised on appeal was

a challenge to issuance of the search warrant. The County now concedes that

Evans was not required to provide a transcript of the district court hearings to

raise the probable cause/search warrant issue. See RALJ 6.3.1(c) (transcript

shall contain only those parts of electronic record necessary to present issues

raised on appeal).
NO. 73891-7-1/2




      We accept the County's concession of error, grant discretionary review,

and reverse and remand to the superior court to consider Evans' appeal.

                                        FOR THE COURT:




                                      V^vt^.^
                                             ^^4,

                                           \p4s±Ar~<!~- ( -M \